Title: To John Adams from Josiah, III Quincy, 23 March 1815
From: Quincy, Josiah, III
To: Adams, John



Sir.
Boston. 23. March. 1815.

I have the honor, by the direction of the American Academy of Arts and Sciences to inclose under cover to your care a number of Copies of the Third Volume of their Memoirs and to request that you would have the kindness to cause them to be delivered conformably to the respective directions. A letter to Dr Rees is also inclosed for which the Academy solicit from you a similar attention.
I avail myself of this opportunity to express, in behalf of the Academy their sense of your frequent communications since your residence in Europe—Particularly for the transmission of Principes de Chronologie pour les temps auterieux Olympiades and of a work of Professor Fischer. Both of which have been received by them as a new evidences, in addition to the many they already possess of your regard for their institution & your attention to its interests—I am, Sir, very truly yr hl St
Josiah Quincy. Cor: Sec. AAS.